AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                             District
                                                       __________     of Montana
                                                                  District of __________
          UNITED STATES OF AMERICA                                            Judgment in a Criminal Case
                     v.                                                       (For Revocation of Probation or Supervised Release)

                   ELWOOD G. HALL
                                                                              Case No. CR 90-17-GF-BMM-01; CR 90-24-BLG-BMM-01
                                                                              USM No. 00646-046
                                                                              Rachel Julagay
                                                                                                       Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                          as listed below                   of the term of supervision.
 G was found in violation of condition(s) FRXQWV                                        after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number       Nature of Violation                                                                        Violation Ended
 1 (Mandatory condition) Possession/Use of controlled substance                                                    09/11/2018

 2 (Special condition)            Failure to complete sex offender treatment                                       09/11/2018
 3 (Special condition)            Use of alcohol                                                                   08/06/2018



        The defendant is sentenced as provided in pages 2 through                 5       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 G The defendant has not violated condition(s)                                   and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 4398                          11/15/2018
                                                                                                  Date of Imposition of Judgment
 Defendant’s Year of Birth:            1965

 City and State of Defendant’s Residence:                                                               Signature of Judge
 Great Falls, MT
                                                                              Brian Morris, United States District Judge
                                                                                                     Name and Title of Judge

                                                                              11/15/2018
                                                                                                               Date
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                 Judgment — Page   2       of   5
DEFENDANT: ELWOOD G. HALL
CASE NUMBER: CR 90-17-GF-BMM-01; CR 90-24-BLG-BMM-01

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of:
nine (9) months. This term consists of 9 months in CR 90-17-GF-BMM-01 and 9 months in CR 90-24-BLG-BMM-01, to
run concurrent.


     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
The Court recommends that the defendant be placed at FCI Petersburg in Petersburg, Virginia. Alternatively, if the
defendant is not placed in FCI Petersburg, the Court recommends that the Bureau of Prisons places the defendant at
FCI Marianna in Marianna, Florida.

     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                        .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                       to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                              Judgment—Page     3     of        5
DEFENDANT: ELWOOD G. HALL
CASE NUMBER: CR 90-17-GF-BMM-01; CR 90-24-BLG-BMM-01
                                   SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
 36 months. This term consists of 36 months in CR 90-17-GF-BMM-01 and 36 months in CR 90-24-BLG-BMM-01, to
 run concurrent.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
.    *<RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
         UHVWLWXWLRQFKHFNLIDSSOLFDEOH
    ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      G
    G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
         whHUH you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page      4     of        5
DEFENDANT: ELWOOD G. HALL
CASE NUMBER: CR 90-17-GF-BMM-01; CR 90-24-BLG-BMM-01

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
  AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                         Sheet 3D — Supervised Release
                                                                                                  Judgment—Page      5     of       5
  DEFENDANT: ELWOOD G. HALL
  CASE NUMBER: CR 90-17-GF-BMM-01; CR 90-24-BLG-BMM-01

                                             SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by the United
States Probation Office, until the defendant is released from the program by the probation officer. The defendant is to pay part or all of
the cost of this treatment, as directed by the United States Probation Office.

2. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the primary item of
sale.

3. The defendant shall participate in substance abuse testing to include not more than 104 urinalysis tests, not more than 104
breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The defendant shall pay all
or part of the costs of testing as directed by the United States Probation Office.

4. The defendant shall submit his person, and any property, residence, place of employment, vehicle, papers, computers (as defined in
18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, to which the defendant has access, to a
search at a reasonable time and a reasonable manner, with or without a warrant, by the United States Probation Office, or by any law
enforcement officers upon the express direction of the United States Probation Office, with reasonable suspicion concerning a violation
of a condition of supervision or unlawful conduct by the defendant. Failure to submit to search may be grounds for revocation. The
defendant shall warn any other occupants, adults, and minors that the premises may be subject to searches pursuant to this condition.
The defendant shall allow seizure of suspected contraband for further examination.

5. The defendant shall have no contact with victim(s) in the instant offense.

6. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana, kratom and/or
synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the purpose of altering the
defendant's mental or physical state.

7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical marijuana card or
prescription.

8. All employment must be approved in advance in writing by the United States Probation Office. The defendant shall consent to
third-party disclosure to any employer or potential employer.

9. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a program
designated by, and until released by, the United States Probation Office. The defendant is to pay all or part of the costs of treatment as
directed by United States Probation Office.

10. The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation to assist in
treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment rights during polygraph examinations and
may refuse to answer any incriminating questions. The defendant is to pay all or part of the cost of the examinations as directed by
United States Probation Office.

11. The defendant shall not be allowed to do the following without prior written approval of United States Probation: knowingly reside in
the home, residence, or be in the company of any child under the age of 18, with the exception of their own children; go to or loiter
within 100 yards of school yards, parks, playgrounds, arcades, or other places primarily used by children under the age of 18.

12. The defendant shall not possess camera phones or electronic devices that could be used for covert photography without the prior
written approval of the United States Probation Office.

13. The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined in 18
U.S.C. § 2256(2)(A), if the materials, taken as a whole, are primarily designed to arouse sexual desire, unless otherwise approved by
the supervising probation officer in conjunction with defendant's sex offender treatment provider. This condition applies to written
stories, visual, auditory, telephonic, or electronic media, computer programs or services, and any visual depiction as defined in 18
U.S.C. § 2256(5).

The defendant shall not knowingly patronize any place where sexually explicit material or entertainment is the primary item of sale, such
as adult bookstores, clubs, or Internet sites, unless otherwise approved by the supervising probation officer in conjunction with
defendant's sex offender treatment provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex-related
numbers, or on-line chat rooms that are devoted to the discussion or exchange of sexually explicit materials as defined above.
